Order entered January 2, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01250-CV

                     FIVE HUNDRED TWENTY TWO DOLLARS
                  IN UNITED STATE CURRENCY, ET AL., Appellants

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. CV-16-1161

                                         ORDER
       Before the Court is appellant’s December 11, 2017 motion for extension of time with his

oath of receipt of notice. Appellant appears to be requesting an extension of time to file a

docketing statement after receiving notice that the docketing statement was overdue.      We

GRANT the motion. The docketing statement was filed on December 11, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE